UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 23, 2012 CAPITAL BANK FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-1479750 27-1454759 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 121 Alhambra Plaza, Suite 1601 Coral Gables, Florida 33134 (Address of principal executive offices) (305) 670-0200 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02Results of Operations and Financial Condition. On October 23, 2012 Capital Bank Financial Corp. (the “Company”) issued a press release announcing financial results for the third quarter ended September 30, 2012. The full text of the Company’s press release is furnished herewith as Exhibit99.1 and is incorporated herein by reference. Item9.01Financial Statements and Exhibits. (d)Exhibits. 99.1 Press Release of Capital Bank Financial Corp. dated October 23, 2012. Presentation for conference call to be conducted by Capital Bank Financial Corp. on October 23, 2012. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITAL BANK FINANCIAL CORP. Date: October 23, 2012 By: /s/ Christopher G. Marshall Christopher G. Marshall Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release of Capital Bank Financial Corp. dated October 23, 2012. Presentation for conference call to be conducted by Capital Bank Financial Corp. on October 23, 2012.
